Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered.
 
Status of Claims
This office action for the 15/439820 application is in response to the communications filed March 08, 2021. 
Claims 1-3, 6-10 and 12-15 were amended March 08, 2021. 
Claims 1-10 and 12-15 are currently pending and considered below.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8, 
This claim recites the limitation “the patient-specific profile”. The limitation lacks antecedent basis. Accordingly, this claim is found to be indefinite. For the purposes of examination, the examiner will interpret this claim as being dependent from claim 7, due to this is where the limitation has antecedent basis. Due to this interpretation the examiner will also interpret “the selected pharmacy” recited by claim 8 as “a selected pharmacy”.
As per claim 12, 
The claim recites the limitation of “the next ricing cycle”. This limitation lacks antecedent basis. Accordingly, this claim is found to be indefinite. For the purposes of examination, the examiner will interpret this limitation as “the next pricing cycle” as this limitation would have antecedent basis. 
As per claim 13, 
This claim is dependent from a base claim that was found to be indefinite. Accordingly, this claim is also found to be indefinite. 
As per claim 14, 
This claim is dependent from a base claim that was found to be indefinite. Accordingly, this claim is also found to be indefinite.
As per claim 15, 
This claim is dependent from a base claim that was found to be indefinite. Accordingly, this claim is also found to be indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
A per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of: identifying prescription information, the prescription comprising a prescribed healthcare good or service associated with a claim for adjudication by a prescription benefits manager (PBM), identifying patient information, the patient information comprising an identifier linking a patient to a prescription benefit plan and a fulfilling pharmacy, accessing a data store of pricing data comprising prices of goods and services at a plurality of participating pharmacies at a first point in time, wherein prices of the goods and services are updated periodically to reflect pricing identified from a plurality participating pharmacies during a bidding process at a second point in time later than the first point in time, the bidding process comprising: identifying bids on a per unit basis for the next pricing cycle from a plurality of participating pharmacies and determining a suggested pharmacy based at least in part on the prescribed healthcare good or service, the prescription benefit plan, and the pricing data and generating a claim switch for authorization, in response to 
performance of the limitation in the mind (e.g., observation, evaluation, judgment, opinion, etc.) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the additional element(s) of “A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause that at least one programmable processor to perform operations for adjudicating electronically prescribed healthcare goods and services”, “receiving a prescription electronically”, “receiving patient information electronically”, “database”, “received from a plurality of participating pharmacies”, “providing various pharmacies with access to participate in bidding covering a next pricing cycle starting on or after the second point in time”, “receiving bids on a per unit basis”, “sending the prescription electronically to the suggested pharmacy for fulfillment, in response to the patient authorizing the claim switch” and “at least a first pharmacy out of the plurality of participating pharmacies submitting an off-cycle bid, at a third point in time, for fulfilling the received prescription, the third point in time not being the same as the first point in time or the second point in time”, a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause that at least one programmable processor to perform operations for adjudicating electronically prescribed healthcare goods and services, the operations comprising: receiving a prescription electronically, the prescription comprising a prescribed healthcare good or service associated 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving a prescription electronically”, “receiving patient information electronically”, “received from a plurality of participating pharmacies”, “providing various pharmacies with access to participate in bidding covering a next pricing cycle starting on or after the second point in time”, “receiving bids on a per unit basis”, “sending the prescription electronically to the suggested pharmacy for fulfillment, in response to the patient authorizing the claim switch” and “at least a first pharmacy out of the plurality of participating pharmacies submitting an off-cycle bid, at a third point in time, for fulfilling the received prescription, the third point in time not being the same as the first point in time or the second point in time” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause that at least one programmable processor to perform operations for fulfilling and managing prescribed healthcare goods and services” and “database”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving a prescription electronically”, “receiving patient information electronically”, “received from a plurality of participating pharmacies”, “providing various pharmacies with access to participate in bidding covering a next pricing cycle starting on or after the second point in time”, “receiving bids on a per unit basis”, “sending the prescription electronically to the suggested pharmacy for fulfillment, in response to the patient authorizing the claim switch” and “at least a first pharmacy out of the plurality of participating pharmacies submitting an off-cycle bid, at a third point in time, for fulfilling the received prescription, the third point in time not being the same as the first point in time or the second point in time” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the suggested pharmacy is also determined based at least in part on a location of the plurality of participating pharmacies” further defines the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the suggested pharmacy is automatically chosen to be a selected pharmacy associated with the patient” further defines the abstract idea. The claim with this further 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“identifying a plurality of suggested pharmacies” further defines the limitation of “determining a suggested pharmacy” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
“providing a list of the suggested pharmacy options to a user in a selectable format” and “receiving an input from the user indicating a selected pharmacy” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“providing a list of the suggested pharmacy options to a user in a selectable format” and “receiving an input from the user indicating a selected pharmacy” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“providing a list of the suggested pharmacy options to a user in a selectable format” and “receiving an input from the user indicating a selected pharmacy” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the plurality of suggested pharmacy options comprises a mail-order option and one or more retail pharmacies” further defines the limitation of “determining a suggested pharmacy” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein a window of time is provided to participating pharmacies other than the first pharmacy to submit a bid against the off-cycle bid submitted by the first pharmacy thereby optimizing the adjudication of the electronically prescribed healthcare goods and services” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein a window of time is provided to participating pharmacies other than the first pharmacy to submit a bid against the off-cycle bid submitted by the first pharmacy thereby optimizing the adjudication of the electronically prescribed healthcare goods and services” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as [ 58 ]. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein a window of time is provided to participating pharmacies other than the first pharmacy to submit a bid against the off-cycle bid submitted by the first pharmacy thereby optimizing the adjudication of the electronically prescribed healthcare goods and services” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the identifier is a patient-specific indication code or username linking the patient to a patient-specific profile, which stores patient-specific information, including at least the patient’s prescription benefit plan, birthdate, name address, and prescriptions prescribed for the patient” further defines the abstract idea. The claim with this further defining limitation is still directed to “Mental processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the patient-specific profile also stores financial account information for the patient,” further defines the limitation of “an identifier” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental processes” and therefore continues to recite an abstract idea.  
“wherein the method further comprises deducting payment from the financial account information when the prescription is received, adjudicated, or fulfilled by a selected 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the method further comprises deducting payment from the financial account information when the prescription is received, adjudicated, or fulfilled by a selected pharmacy” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the method further comprises deducting payment from the financial account information when the prescription is 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“tracking the prescription electronically and updating a prescription status that is viewable by a user when the selected pharmacy receives the prescription, when the selected pharmacy adjudicates the prescription, and when the selected pharmacy fulfills the prescription” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“tracking the prescription electronically and updating a prescription status that is viewable by a user when the selected pharmacy receives the prescription, when the selected pharmacy adjudicates the prescription, and when the selected pharmacy fulfills the prescription” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“tracking the prescription electronically and updating a prescription status that is viewable by a user when the selected pharmacy receives the prescription, when the selected pharmacy adjudicates the prescription, and when the selected pharmacy fulfills the prescription” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving a question from the patient, identifying a category to which the question pertains and directing the question to an appropriate resource, wherein: an order status question or payment question is directed to a selected pharmacy, a benefits question is directed to a pharmacy benefits manager for the patient, and a health question is directed to a professional health services representative or healthcare provider” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving a question from the patient, identifying a category to which the question pertains and directing the question to an appropriate resource, wherein: an order status question or payment question is directed to a selected pharmacy, a benefits 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving a question from the patient, identifying a category to which the question pertains and directing the question to an appropriate resource, wherein: an order status question or payment question is directed to a selected pharmacy, a benefits question is directed to a pharmacy benefits manager for the patient, and a health question is directed to a professional health services representative or healthcare provider” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 12, 
Claim 12 is substantially similar to claim 1. As such, claim 12 rejected for the same reasons as claim 1.
As per claim 13, 
Claim 13 is substantially similar to claim 7. As such, claim 13 rejected for the same reasons as claim 7. 
Claim 13 further recites the limitation “further comprising a memory” which introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising a memory”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 14, 
Claim 14 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the off-cycle bid applies to one or more formulations, dosages, sizes, and pharmacy benefits plans for one or more prescriptions including the received prescription” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and transmitting data over a network, see MPEP 2106.05(g) and MPEP 2106.05(d)(II).
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the off-cycle bid applies to limitations associated with a bid for the received prescription specifically” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and transmitting data over a network, see MPEP 2106.05(g) and MPEP 2106.05(d)(II). 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over John et al. (US 2012/0253829; herein referred to as John in further view of Kalies (US 2010/0145724).
As per claim 1, 
John teaches receiving a prescription electronically, wherein the prescription comprises a prescribed healthcare good or service; (Paragraph [0006] of John. The teaching 
John further teaches receiving patient information electronically, wherein the patient information comprises an identifier linking a patient to a prescription benefit plan and a fulfilling pharmacy; (Paragraphs [0146] and [0148] of John. The teaching describes “block 410 may determine that the electronic prescription 302 is destined for a virtual pharmacy, and processing may proceed to block 420. At block 420, the patient 115 corresponding to the electronic prescription 302 may be identified. For example, the patient 115 may be identified by matching patient information (e.g., name, date of birth, cardholder ID) included in the electronic prescription 302 with corresponding information available to the service provider computer 204 and/or virtual pharmacy module 205. As an example, a patient 115 may have previously completed an Internet-based registration, a telephone-based registration, or a paper-based registration in order to register for access to the services of a virtual pharmacy, and one or more registration records may be stored, perhaps in database 242 or another data storage/network location for subsequent access. Accordingly, one or more records may be available to the service provider computer 204 and/or virtual pharmacy module 205 in order to identify the patient 115 corresponding to the electronic prescription 302 and/or the virtual pharmacy module 205 can fax the prescription 304 for receipt by a facsimile” and “Following block 422 is block 425. At block 425, the service provider computer 204 and/or virtual pharmacy module 205 can determine patient pharmacy location preferences [a fulfilling pharmacy] of the patient 115.”)
John further teaches accessing a database of pricing data comprising prices of goods and services at a plurality of participating pharmacies at a first point in time, and determining a suggested pharmacy based at least in part on the prescribed healthcare Paragraphs [0152] and [0153] of John. The teaching describes “[a]t block 430, the service provider computer 204 and/or virtual pharmacy module 205 can determine actual/dispensing pharmacies that satisfy certain requirements, including for example, patient pharmacy location preferences. For example, the actual/dispensing pharmacies can include those dispensing pharmacies 120 a-n preferred by the patient 115 and/or those dispensing pharmacies 120 a-n within a certain radius or distance from a location associated with the patient 115 in accordance with the pharmacy location preference. The actual/dispensing pharmacies 120 a-n can also include those pharmacies associated with a healthcare plan of the patient 115. Alternatively, the actual/dispensing pharmacies can further include those dispensing pharmacies 120 a-n outside of a healthcare plan of the patient 115 as well, as discussed with respect to block 422, without departing from example embodiments of the invention.” and “stored record may have been provided when the patient 115 registered for one or more services with the virtual pharmacy, or otherwise provided or updated financial information at an Internet portal/website sponsored by a service provider, a healthcare provider, a financial processor, and the like” and “[a]t block 435 the service provider computer 204 and/or virtual pharmacy module 205 can perform a cost optimization based upon the one or more requested drugs or products and the one or more actual/dispensing pharmacies 120 a-n identified for consideration from block 430. In particular, the example cost optimization of block 430 may include determining a price or cost of the requested drug or product at the identified actual/dispensing pharmacies 120 a-n. The price or cost can represent a total price or a total cost payable to the identified actual/dispensing pharmacies 120 a-n for providing the requested drug or product to the patient 115”) 
John further teaches that the healthcare good or service is associated with a claim for adjudication by a prescription benefits manager and generating a claim switch Paragraphs [0156]-[0160] and Figure 4 of John. The teaching describes that “At block 450, the service provider computer 204 and/or virtual pharmacy module 205 can prepare information 324 identifying pharmacies for consideration by the patient 115” and “the service provider computer 204 can deliver the information 324 that includes the list of dispensing pharmacies 120 a-n and associated information to the patient device/computer 206. In some example embodiments, it may be desirable to prioritize or restrict the listing of dispensing pharmacies 120 a-n for presentation or display on the patient device/computer 206”. This demonstrates that a list of pharmacies presented to the user would necessarily include pharmacies that were not designated as the preferred (fulfillment) pharmacy and the suggested pharmacy may not be the fulfillment pharmacy. The user would determine as much in this case. Presenting a suggested pharmacy in the list that is not the fulfillment pharmacy would be tantamount to presenting a claim switch because it moves the patient from having a prescription filled, and by extension the claims being filed, from the fulfillment pharmacy to the suggested one.) 
John further teaches sending the prescription electronically to the suggested pharmacy for fulfillment, in response to the patient authorizing the claim switch. (Paragraph [0165] and Figure 4 of John. The teaching describes “block 455 the service provider computer 204 and/or virtual pharmacy module 205 may receive a response 326 from the patient device/computer 206. The response 326 may include a pharmacy selection that indicates at least one dispensing pharmacy 120 a-n selected by the patient 115”. When the patient selects a non-preferred pharmacy, this is an authorization for a claim switch. )
The teaching of John does not explicitly teach wherein prices of the goods and services are updated periodically to reflect pricing data received from a plurality of participating pharmacies during a bidding process at a second point in time later than the first point in 
However Kalies teaches wherein prices of the goods and services are updated periodically to reflect pricing data received from a plurality of participating pharmacies during a bidding process at a second point in time later than the first point in time, the bidding process comprising: providing various pharmacies with access to participate in bidding covering a next pricing cycle starting or on the second point in time; and receiving bids on a per unit basis for the next pricing cycle from a plurality of participating pharmacies; (Paragraphs [0021]-[0028] of Kalies. The teaching describes a prescription bidding system that updates its pricing periodically to reflect accurate pricing data from the contributing pharmacies. The bidding is done with pharmacies participating in bidding and receives bids on a per unit basis.)
Kalies further teaches at least a first pharmacy out of the plurality of participating pharmacies submitting an off-cycle bid, at a third point in time, for fulfilling the received prescription, the third point in time not being the same as the first point in time or the second point in time. (Paragraphs [0065] and [0066] of Kalies. The teaching describes that in a given bidding period a pharmacy wins the bid and a reservation number is given. This secures the pharmacy’s bid who won the bidding cycle. If the reservation expires, a new round of bidding is opened and at least a first pharmacy can submit a new bid.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the teaching of John, the teaching of Kalies. The technique of having the current prices of goods and services are updated periodically to reflect pricing data received from a plurality of participating pharmacies would have allowed an economical 
As per claim 2, 
The combined teaching of John and Kalies teaches the limitations of claim 1. 
John further teaches wherein the suggested pharmacy is also determined based at least in part on a location of the plurality of participating pharmacies. (Paragraphs [0152] and [0153] of John. The teaching describes “[a]t block 430, the service provider computer 204 and/or virtual pharmacy module 205 can determine actual/dispensing pharmacies that satisfy certain requirements, including for example, patient pharmacy location preferences. For example, the actual/dispensing pharmacies can include those dispensing pharmacies 120 a-n preferred by the patient 115 and/or those dispensing pharmacies 120 a-n within a certain radius or distance from a location associated with the patient 115 in accordance with the pharmacy location preference. The actual/dispensing pharmacies 120 a-n can also include those pharmacies associated with a healthcare plan of the patient 115. Alternatively, the actual/dispensing pharmacies can further include those dispensing pharmacies 120 a-n outside of a healthcare plan of the patient 115 as well, as discussed with respect to block 422, without departing from example embodiments of the invention.” and “stored record may have been provided when the patient 115 registered for one or more services with the virtual pharmacy, or 
As per claim 3, 
The combined teaching of John and Kalies teaches the limitations of claim 1.
John further teaches wherein the suggested pharmacy is automatically chosen to a pharmacy associated with the patient. (Paragraphs [0152] and [0153] of John. The teaching describes “[a]t block 430, the service provider computer 204 and/or virtual pharmacy module 205 can determine actual/dispensing pharmacies that satisfy certain requirements, including for example, patient pharmacy location preferences. For example, the actual/dispensing pharmacies can include those dispensing pharmacies 120 a-n preferred by the patient 115 and/or those dispensing pharmacies 120 a-n within a certain radius or distance from a location associated with the patient 115 in accordance with the pharmacy location preference. The actual/dispensing pharmacies 120 a-n can also include those pharmacies associated with a healthcare plan of the patient 115. Alternatively, the actual/dispensing pharmacies can further include those dispensing pharmacies 120 a-n outside of a healthcare plan of the patient 115 as well, as discussed with respect to block 422, without departing from example embodiments of the invention.” and “stored record may have been provided when the patient 115 
As per claim 4, 
The combined teaching of John and Kalies teaches the limitations of claim 1.
John further teaches wherein identifying a suggested pharmacy comprises: identifying a plurality of suggested pharmacy options, providing a list of the suggested pharmacy options to a user in a selectable format, and receiving an input from the user indicating the selected pharmacy. (Paragraphs [0152] and [0153] of John. The teaching describes “[a]t block 430, the service provider computer 204 and/or virtual pharmacy module 205 can determine actual/dispensing pharmacies that satisfy certain requirements, including for example, patient pharmacy location preferences. For example, the actual/dispensing pharmacies can include those dispensing pharmacies 120 a-n preferred by the patient 115 and/or those dispensing pharmacies 120 a-n within a certain radius or distance from a location associated with the patient 115 in accordance with the pharmacy location preference. The actual/dispensing pharmacies 120 a-n can also include those pharmacies associated with a healthcare plan of the patient 115. Alternatively, the actual/dispensing pharmacies can further include those 
As per claim 5, 
The combined teaching of John and Kalies teaches the limitations of claim 4.
John further teaches wherein the plurality of suggested pharmacy options comprises a mail-order option and one or more retail pharmacies. (Paragraph [0025] of John. The teaching describes “if the selected dispensing pharmacy is a mail-order pharmacy, the prescription drug or product corresponding to the filled prescription can be mailed, couriered, or otherwise delivered to a location of the patient or customer”)
As per claim 6, 
The combined teaching of John and Kalies teaches the limitations of claim 1.
Kalies further teaches wherein a window of time is provided to participating pharmacies other than the first pharmacy to submit a bid against the off-cycle bid submitted by the Paragraphs [0065] and [0066] of Kalies. The teaching describes that in a given bidding period a pharmacy wins the bid and a reservation number is given. This secures the pharmacy’s bid who won the bidding cycle. If the reservation expires, a new round of bidding is opened and at least a first pharmacy can submit a new bid. When this bid is entered, the other pharmacies in the bidding process have time to provide their updated bids as well.)
As per claim 7, 
The combined teaching of John and Kalies teaches the limitations of claim 1.
John further teaches wherein the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, which stores patient-specific information, including at least the patient's: prescription benefit plan, birthdate, name, address, and prescriptions prescribed for the patient. (Paragraphs [0148]-[0150] of John. The teaching describes that the “virtual pharmacy module 205 can retrieve the pharmacy location preferences from the stored record using patient identification information (e.g., name, date of birth, location information, etc.).”)
As per claim 8, 
The combined teaching of John and Kalies teaches the limitations of claim 7.
John further teaches wherein the patient-specific profile also stores financial account information for the patient, and wherein the method further comprises deducting payment from the financial account information when the prescription is received, adjudicated, or fulfilled by the selected pharmacy. (Paragraph [0086] of John. The teaching describes “data files 266 may include any suitable data that facilitates the generation and delivery of healthcare transaction requests/responses or electronic prescriptions. For example, the data files 266 can store patient information (e.g., 
As per claim 9, 
The combined teaching of John and Kalies teaches the limitations of claim 4.
John further teaches tracking the prescription electronically; and updating a prescription status that is viewable by a user when the selected pharmacy receives the prescription, when the selected pharmacy adjudicates the prescription, and when the selected pharmacy fulfills the prescription. (Paragraph [0312] of John. The teaching describes “the service provider computer 204 and/or the virtual pharmacy module 205 may deliver a request for patient financial information to the patient device/computer 206. The request can also indicate a patient payable amount to be paid. Upon receipt of the request, the patient device/computer 206 can display or present a message (e.g., via a mobile application software, text message, etc.) identifying the patient payable amount and requesting patient payment information from the patient 115. The patient 115 can then use the patient device/computer 206 to enter or provide the appropriate payment information to direct a payment from a financial instrument associated with the patient 115.”)
As per claim 10, 
The combined teaching of John and Kalies teaches the limitations of claim 1.
The combined teaching of John and Kalies does not explicitly teach receiving a question from the patient; identifying a category to which the question pertains; and directing the 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined teaching of John and Kalies with the technique of directing the question to an appropriate resource because it would have allowed the teaching to facilitate quicker resolution of the patient’s problem. Furthermore, merely combining well-known elements in the prior art with predictable results does not render an invention patentable distinct over such a combination.
As per claim 12, 
Claim 12 is substantially similar to claim 1. As such, claim 12 rejected for the same reasons as claim 1. 
As per claim 13, 
The combined teaching of John and Kalies teaches the limitations of claim 12.
Claim 13 is substantially similar to claim 7. As such, claim 13 rejected for the same reasons as claim 7.
As per claim 14, 
The combined teaching of John and Kalies teaches the limitations of claim 12.
Kalies wherein the off-cycle bid applies to one or more formulations, dosages, sizes, and pharmacy benefits plans for one or more prescriptions including the received prescription” (Paragraphs [0065], [0066] and [0078]-[0096] of Kalies. The teaching describes that in a given bidding period a pharmacy wins the bid and a reservation number is given. This secures the pharmacy’s bid who won the bidding cycle. If the reservation expires, a new round of bidding is opened and at least a first pharmacy can 
As per claim 15, 
The combined teaching of John and Kalies teaches the limitations of claim 13.
Kalies further teaches wherein the off-cycle bid applies to limitations associated with a bid for the received prescription specifically. (Paragraphs [0065], [0066] and [0078]-[0096] of Kalies. The teaching describes that in a given bidding period a pharmacy wins the bid and a reservation number is given. This secures the pharmacy’s bid who won the bidding cycle. If the reservation expires, a new round of bidding is opened and at least a first pharmacy can submit a new bid. The teaching further describes that the bids are for services with specific traits of the prescription such as the type of drug and dosage.)

Response to Arguments
Applicant’s arguments submitted March 08, 2021 have been fully considered.  
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The rejections are hereby removed. However, new rejections have been made under this section due to the newly amended claims. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the examiner’s rejection under 35 U.S.C. 101 is “based on a conclusory approach only supported by the examiner’s personal opinion”. 
The applicant supports this argument by citing that the Office action has failed to refer to any case law to support that the pending claims are directed to an abstract idea. The examiner respectfully disagrees with this argument. The examiner is bound to examine by the guidance of the MPEP. Citations from the MPEP, namely MPEP 2016.04(a) have been made to establish that that the 
The applicant further supports this argument by stating that a wholesale approach to categorizing the present claims as abstract would nullify the incentives of inventorship enumerated by the U.S. Constitution. The examiner respectfully disagrees. The examiner has not given a wholesale approach to categorizing the present claims as abstract, but rather identified that the present claims are directed to an abstract idea that has additional elements that does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. Examining in this way is consistent with the 2019 PEG issued by the USPTO, current case law and the U.S. constitution. 
Accordingly the examiner’s rejection under 35 U.S.C. 101 is not “based on a conclusory approach only supported by the examiner’s personal opinion”
The applicant further argues that the Office Action fails to establish a prima facie case for patient ineligibility with the present claims. 
The applicant supports this argument by stating that the “Office Action seems to generally categorize the claimed subject matter as allegedly abstract, but fails to provide any analysis as to why the claimed combination of elements is routine or conventional”. The examiner respectfully disagrees with this argument. Considering elements as routine or conventional is not a consideration as to whether a claim is directed to an abstract idea under Step 2A Prong 1 of the 2019 PEG. Elements that are not included in the recitation of the abstract idea 
The applicant further supports this argument by citing that “the examiner is relying on this personal knowledge to establish a prima facie case for rejecting the claims under § 101”, referring to MPEP 2144.03 to request that the examiner provide supportive evidence in the form of a signed affidavit or citing a relevant reference. The examiner respectfully disagrees with this argument. MPEP 2144.03 is not relevant to determine whether claimed subject matter is well-known, routine, or conventional as it pertains to rejecting claims under 35 U.S.C. 101. The examiner does not rely on his own opinion or experience to support the present claims being directed to an abstract idea but rather specifically identifies the abstract idea recited by the present claims according to MPEP 2106.04 and the 2019 PEG. 
The applicant further argues that the claimed subject matter is integrated into a practical application. 
The applicant supports this argument by stating that the present claims present features that integrate the abstract idea into a practical application, specifically improvement “upon the older prescription fulfillment technologies that conventionally are unable to suggest a more suitable pharmacy for a patient’s need”. The examiner respectfully disagrees with this argument. The ability to suggest a more suitable pharmacy for a patient’s need is not limited by the technology on which these steps run. Further, a patient not getting to a more suitable pharmacy for their needs is not a problem of deficient technology but rather than a problem in deficient knowledge about pharmacies in the area. The present claims merely provide step in which this knowledge is presented to the user. Accordingly, this argued improvement to technology is not rooted in a 
The applicant further supports this argument by arguing that pursuant to MPEP 2106.05(b), the claimed process is applied with, or by user of, a particular machine, which requires the specifically claimed functional and structural implementations to properly operate. The examiner respectfully disagrees. The present claims do not recite any particular machine to operate the abstract idea on, but rather generally links the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h). The instant specification at paragraph [0053] even demonstrates that generic computer components are being implemented to carry out the claimed steps (“The processor 152 can be a general purpose processor”). The claims do not recite any specific kind of processor or other generic computer component. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection, see MPEP 2106.05(b)(I). 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that the applied references fail to teach or suggest each and every feature of amended claim 1. 
The applicant supports this argument by stating that John teaches away from making a suggestion for a switch to a new pharmacy other than the one identified by the patient. The examiner respectfully disagrees. John teaches generating a claim switch authorization, in response to the processor determining that the suggested pharmacy is not the fulfilling pharmacy at paragraphs [0156]-[0160] and Figure 4 of John. The teaching describes that “At block 450, the service 
The applicant further supports this argument by stating that the examiner has failed to establish a prima facie case for obviousness to combine John and Kalies, but rather relies on impermissible hindsight to combine these references. KSR International Co. v. Teleflex Inc., the Supreme Court reaffirmed Graham v. John Deere Co. as the controlling case on the topic of obviousness. The Supreme Court stated that the Federal Circuit erred when it applied the well-known teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. The TSM test is one of a number of valid rationales that could be used to determine obviousness. Seven valid rationales, including the TSM test, were obtained from the KSR decision to properly define valid rationales to combine references under 35 U.S.C. 103. Such a valid rationale is combining prior art elements according to known methods to yield predictable results. In light of the rejection above, the examiner has clearly articulated a number of reason why John can be combined with Kalies, not least of which because all of the claimed features are present in the prior art, though not in a single reference. Accordingly the examiner is not in any way relying on the applicant’s disclosure and therefore cannot possibly be construed as impermissible hindsight reasoning. 
The applicant’s remaining arguments are rendered moot in light of the new citations from the references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                            .